Citation Nr: 1415822	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated 10 percent disabling for the period prior to February 12, 2013, and 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960.

This matter came to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2013; the transcript is of record.

This matter was remanded in October 2013.

In a February 2014 rating decision, the Appeals Management Center (AMC) assigned a 40 percent disability rating to bilateral hearing loss, effective February 12, 2013.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Additional development is required in this case before the matter on appeal may be finally adjudicated.  In this regard, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

In the October 2013 Board Remand, it was noted that in February 2013 the Veteran underwent a VA outpatient audiological evaluation.  The examiner noted that pure tone testing showed mild to severe hearing loss in the left ear and moderate to moderately-severe hearing loss in the right ear.  At that time, the audiogram was not associated with the evaluation.  The RO/AMC was instructed to associate with the claims folder or Virtual VA the audiogram, with a report of the puretone threshold averages in numeric form.  The February 2013 audiogram is now of record but there is no report of the puretone threshold averages in numeric form.  In a February 2014 Deferred Rating Decision, a VA representative requested that the case be returned to the December 2013 audio examiner to interpret the puretone thresholds in decibels of the February 2013 audiogram.  It does not appear, however, that such interpretation was completed.

It is also noted that in April 2011, the Veteran underwent a VA outpatient audiology evaluation.  Pure tone testing indicated mild to severe hearing loss in the left ear and mild to moderately-severe hearing loss in the right ear.  Speech recognition scores were 80 in the left ear and 68 in the right ear.  The results indicated a change in hearing since a March 2006 evaluation.  Results indicated a 10-20 worsening in air conduction thresholds at 250, 500, 2000 and 8000 Hertz in the left ear and a
15 decibel worsening in air conduction threshold at 2000 Hertz in the right ear.  While the April 2011 audiogram is of record, an audio examiner must interpret the puretone thresholds averages in numeric form.

The RO/AMC must obtain a report of the April 2011 and February 2013 puretone threshold averages in numeric form.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that a VA examiner complete a report interpreting the April 2011 and February 2013 puretone threshold averages in numeric form.  (See 09/10/13 VBMS entry.)  

2.  Upon completion of the above, the RO/AMC should readjudicate the Veteran's claim for an increased rating for bilateral hearing loss.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



